Citation Nr: 0407366	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-11 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of service connected Muscle Group XVII injury, 
residuals of a shell fragment wound, right buttock.  

2.  Entitlement to service connection for osteoarthritis, 
right hip, secondary to service connected muscle injury to 
the right buttock.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from April 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO).  

The Board's decision on the claim for an evaluation in excess 
of 20 percent for residuals of service connected Muscle Group 
XVII injury, residuals of a shell fragment wound, right 
buttock is set forth below; however, the claim for 
entitlement to service connection for osteoarthritis, right 
hip, secondary to service connected muscle injury to the 
right buttock is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the increased rating claim addressed 
by this decision has been obtained by the RO.  

2.  The service-connected residuals of a shell fragment wound 
to Muscle Group XVII, right buttock, is manifested by a 
nontender scar approximately 2 inches in length on the right 
buttock, no muscle loss, normal muscle function in the 
gluteales and strength considered fair secondary to diffuse, 
without evidence of adhesions to the underlying stricture, 
tissue loss beneath the wounds, or atrophy of the gluteal 
muscles.  

3.  The VA medical examinations conducted in 1954, 1988, 1991 
and 2001 did not indicate that there was loss of deep fascia 
or muscle substance on deep palpation, and there was also no 
indication of loss of normal firm resistance of muscles when 
compared to the sound side.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of service connected Muscle Group XVII injury, 
residuals of a shell fragment wound, right buttock, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.56, Diagnostic Code 5317 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case the veteran was 
provided with notice of the VCAA prior to adjudication of the 
claims.  Furthermore, there is additional and complete notice 
as discussed below.  As such, the Board can proceed.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

In the present case, regarding the issues on appeal, a 
substantially complete application was received on April 
1954.  Thereafter, in a rating decision dated in May 1954, 
the issue of entitlement to service connection for residuals 
of service connected Muscle Group XVII injury, residuals of a 
shell fragment wound, right buttock was granted with an 
evaluation of 20 percent effective March 26, 1954.  In 
association with the current claim there has been 
correspondence to provide notice to the claimant regarding 
what information and evidence is needed to further 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The provisions of the VCAA were also 
provided to the veteran in the July 2002 statement of the 
case (SOC).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a statement of the case (SOC) was 
provided to the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Although the veteran was given 60 days to 
respond with the information, on December 16th, 2003, the 
President signed H.R. 2297, Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), which 
stated that "nothing shall be construed to establish a duty 
on the part of the Secretary to identify or readjudicate any 
claim that is not submitted during the one-year period under 
38 U.S.C.A. 5103A or has been the subject of a timely appeal 
to the Board of Veterans' Appeals or the United States Court 
of Appeals for Veterans Claims."  This change was effective 
as of November 9, 2000.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issue on appeal in this decision, have been 
accomplished.  Furthermore, the veteran was sent the SOC in 
July 2002 and has not submitted additional evidence to 
substantiate his claim.  As this evidence provides a 
sufficient basis upon which to evaluate the claim, VA's duty 
to assist has been met.  See 38 U.S.C.A. § 5103A.  

B.  Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability, which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran is service connected for residuals of service 
connected Muscle Group XVII injury, residuals of a shell 
fragment wound, right buttock, with an evaluation of 20 
percent assigned, under Diagnostic Code (DC) 5317 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  This 
Diagnostic Code provides that Muscle Group XVII includes 
those muscles responsible for extension of the hip, abduction 
of the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group, including the 
gluteus maximus, the gluteus medius, and the gluteus minimus.  
38 C.F.R. § 4.73, Diagnostic Code 5317 (2003).  

Pursuant to the rating criteria of DC 5317, a 20 percent 
rating is warranted if impairment of this muscle group is 
moderate.  If it is moderately severe, a 40 percent rating is 
warranted.  Finally, if the impairment is severe, a 50 
percent rating is warranted.  

A moderate disability of the muscles involves a through-and- 
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are so situated as to indicate a 
track of a missile through one or more muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.  

Finally, a severe disability of muscles involves a through- 
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56 (2003).  

C.  Factual Background

Service medical records reveal that in April 1953, the 
veteran sustained a shell fragment wound of the right buttock 
(gluteal muscle).  There was initial debridement and suturing 
of the wounds.  He was observed from the date of the 
wounding, April 20, to May 11, when he was returned to duty.  
The wound showed good healing over this time and the sutures 
were removed.  On separation physical examination, no 
pertinent findings were recorded.

On VA examination of April 1954 the veteran was diagnosed 
with a well-healed and superficial scar of the right buttock, 
which was not tender and one and a half inches in length.  
There was no indication of muscle loss.  An X-ray of the 
pelvis revealed no pertinent abnormality.

The veteran was granted service connection for shrapnel 
wounds of the buttock in a April 1954 rating action and 
awarded a 20 percent disabling evaluation for muscle group 
XVII injury.  That rating, having been in effect for over 20 
years, is protected from reduction.

On VA examination of December 1988 the veteran was diagnosed 
with old shrapnel wound scars on the right buttock.  

On VA examination of September 1991 it was reported that the 
veteran had a shrapnel wound of the right buttock with a scar 
of two inches.  There was no tenderness reported.  Range of 
motion was normal with 90 percent flexion at the back of the 
hip joint.  There was no pain or tenderness on movement. 

On VA examination of October 2001 the veteran complained of 
right buttock and hip pain for the past four to five years.  
The examiner reported that there was no documentation of any 
specific anatomic muscle injury and there was no specific 
anatomic defect noted presently.  The most inferior portion 
of the gluteus maximus muscle bilaterally was depressed like 
a dimple and the examiner reported that this was not thought 
to be defect secondary to trauma.  There was no specific 
buttock or hip scars noted on either buttock.  The gluteales 
contracted symmetrically when the veteran was asked to 
consciously squeeze the buttocks together and there was no 
real tissue loss measurable.  The veteran had normal muscle 
function in the gluteales and his strength was considered 
fair secondary to diffuse.  He did not get the benefit of 
using the gluteales for ambulating a lot when he sat.  This 
was an immeasurable muscle contraction and an observational 
grading of muscle strength.  X-ray of the right hip and 
pelvis failed to disclose any residual metallic foreign body.  
The diagnosis was remote right gluteal muscle trauma, no 
present pathology appreciated.  
D.  Analysis

A review of the evidence detailed above reveals that the 
veteran was treated in service for shell fragment wound of 
the right buttock, with no evidence of explosive effect, 
residuals of debridement, or prolonged infection.  The 
veteran currently has no specific scars on either buttock.  
Although the veteran has complained of pain in the right 
buttock, the October 2001 VA examination showed no anatomic 
defect and he had normal muscle function in the gluteales and 
his strength was considered fair secondary to diffuse.  
Additionally, the most inferior portion of the gluteus 
maximus muscle bilaterally was depressed like a dimple and 
the examiner reported that this was not thought to be defect 
secondary to trauma.  These findings most closely correspond, 
at best, to the moderate level of disability contemplated by 
a 20 percent rating under DC 5317, because the service-
connected disability does not produce any palpation of loss 
of deep fascia, or loss of muscle substance or loss of normal 
firm resistance of muscles or extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups.  The 20 percent rating contemplates some 
complaints of pain on use.

In any case, an increased evaluation to 40 percent or higher 
is not warranted for the veteran's service-connected 
disability, as this evidence does not suggest that these 
residuals are moderately severe or worse in nature.  The 
medical examinations conducted in 1954, 1988, 1991 and 2001 
did not indicate that there was loss of deep fascia or muscle 
substance on deep palpation, and there was also no indication 
of loss of normal firm resistance of muscles when compared to 
the sound side.  On the contrary, the examiners have 
consistently reported no loss of muscle tissue.  Moreover, 
there is no evidence of any bony involvement.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's residuals of service 
connected Muscle Group XII, residuals of a shell fragment 
wound, right buttock.  In reaching this decision the Board 
has considered the doctrine of reasonable doubt.  However, as 
the evidence preponderates against the veteran's claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of service connected Muscle Group XVII injury, 
residuals of a shell fragment wound, right buttock, is 
denied.  


REMAND

The veteran claims he has osteoarthritis of the right hip due 
to service and possibly as secondary to service-connected 
residuals of the shell fragment wound of the right buttock.  

The evidence of record shows that VA treatment reports from 
January 1985 to February 1995 showed that the veteran was 
treated for right hip pain.  A treatment report of April 1988 
reported that the veteran had leg cramps up to his hips at 
night.  The physical examination revealed right hip pain on 
internal rotation.  A treatment report of June 1988 reported 
that the veteran complained of right hip pain two to three 
times a week and lasting for about one to two minutes each 
time for the past two to three months.  The examination 
showed good range of motion of the veteran's hips, no muscle 
spasms, deep tendon reflexes at 1+, and good strength.  The 
impression was degenerative joint disease of the cervical 
spine.  

VA treatment reports dated from June 2001 to August 2001 
showed that the veteran had degenerative joint disease onset 
in 1995.  

On VA examination of October 2001 the veteran complained of 
right buttock and hip pain for the past four to five years.  
Examination of the right hip showed range of motion flexion 
to 45 degrees, adduction to 15 degrees, abduction to 40 
degrees, internal rotation only to 30 degrees, and external 
rotation to 35 degrees.  The veteran complained of pain at 
those limits, so he did not push himself further.  The pain 
was in the hip joint.  A right hip x-ray revealed diffuse 
osteoporosis but no fractures and the acetabulum had small 
hypertrophic spurs but no joint effusion was appreciated.  
The diagnoses were mild right hip osteoarthritis and 
osteoporosis involving right hip.  

The Board observes that the record shows current findings 
indicating mild osteoarthritis of the right hip.  Further, 
service connection is in effect for residuals of the shell 
fragment wound of the right buttock.  The Board is of the 
opinion that additional medical opinion evidence could be 
helpful evaluating the veteran's contention.  The Board must 
base its determinations on medical evidence, and there is no 
nexus opinion in this case.  The VCAA would seem to suggest 
the need for an exam.  See 38 U.S.C.A. § 5100 et seq.

Accordingly, this case is REMANDED for the following:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 38 
U.S.C.A. §§ 5102, 5103, 5103A, (West 
2002), and any other applicable legal 
precedent.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It 
should be noted in the letter that if 
there are records of medical treatment 
of the right hip that have not been 
submitted, they should be set to or 
otherwise obtained by the RO.

2.	Thereafter, and whether or not records 
are obtained, the veteran should be 
afforded a, appropriate VA examination 
regarding the claim for service 
connection for osteoarthritis of the 
right hip.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  The 
examination must encompass a detailed 
review of the veteran's relevant 
history and current complaints, as 
well as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary by the examiner to 
determine the onset and the 
relationship, if any, of 
osteoarthritis of the right hip to the 
veteran's service or his service 
connected disability of the buttock.  

Specifically, the examiner should 
indicate whether the veteran's 
currently diagnosed osteoarthritis of 
the right hip is it at least as likely 
as not related to his service or the 
service connected shell fragment wound 
of the right buttock.  If any 
manifested chronic disability cannot 
be medically linked or attributed to 
the veteran's military service on a 
medical scientific basis, and without 
invoking processes relating to guesses 
or judgments based upon mere 
conjecture, the examiner should 
clearly and specifically so indicate 
in the examination report.  

3.	After completion of the requested 
development, the RO should review the 
veteran's service connected claim on 
the basis of all the evidence of 
record.  If the action taken remains 
adverse to the veteran in any way, he 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC).  

The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for a 
scheduled examination.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran should then 
be afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



